Case 2:20-cv-10781-BAF-MJH ECF No. 19-1, PagelD.290 Filed 06/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
GREAT LAKES ACQUISITION CORP.
d/b/a ELARA CARING,
Plaintiff,
v. Case No. 20-1078]

PARADIGM LIVING CONCEPTS, LLC
d/b/a PARADIGM HEALTH, AMY
STONE and MITASHA OWENS,

)
)
)
)
)
)
)
) Hon. Bernard A. Friedman
)
) Magistrate Judge Michael J. Hluchaniuk
)
Defendants. )
DECLARATION OF JEFF JARECKI

I, Jeff Jarecki, in accordance with 28 U.S.C. § 1746, state as follows:

1. } am a competent adult with personal knowledge of the matters stated in this
declaration. The declaration is based upon my personal knowledge and review of certain
business records of Paradigm. If called upon to testify under oath, my testimony would be the
same as in this declaration.

2. I am the President and Chief Executive Officer of Paradigm Living Concepts,
LLC d/b/a Paradigm Health (“Paradigm”). Paradigm is an Indiana limited liability company
with its principal place of business in Indianapolis, Indiana. Paradigm provides home health,
hospice and palliative care services in central Indiana and is licensed by the State of Indiana and
accredited by the Accreditation Commission for HealthCare. I am a resident of Indiana.

3. Neither Amy Stone (“Stone”), nor Mitasha Owens (“Owens”), has shared any

confidential information of Great Lakes Acquisition Corp. d/b/a Elara Caring (“GLC” or

“Elara”) with me (or to my knowledge, anyone else at Paradigm), including information

Page 1 of 2

 
Case 2:20-cv-10781-BAF-MJH ECF No. 19-1, PagelD.291 Filed 06/10/20 Page 2 of 2

regarding Elara’s “CAREtinuum program” or its software systems, and I have never asked them
for any such information.

4, Owens informed me in April 2020, after GLC filed this lawsuit, that she (while
looking for a copy of her GLC employment agreement) found a binder of GLC/Elara Caring
information or documents and some documents clipped to the back of her calendar. She did not
share the documents or information with me and was instructed to tell Paradigm’s attorney,
Debra Mastrian. | understand that Owens made arrangements to give the binder and documents
to Ms. Mastrian and that the binder and documents have been returned to GLC’s attorneys. [|
have not seen the binder or documents and do not know the information contained in the binder
or documents.

5. I have asked each of Paradigm’s employees who used to work for GLC/Elara
whether they had ever been asked by Paradigm’s leadership for any GLC/Elara confidential
information, including contact information of other employees, client information, marketing
information, referral sources, patient lists, business plans, technology, pricing or cost
information, margins, policies or protocols or Elara’s CAREtinuum program. They each reported
that they have never been asked for any such information.

6. Paradigm has conducted a reasonable search for any GLC/Elara confidential
information, including a search of Paradigm’s electronically stored information, and no
confidential information of GLC/Elara was found.

1 DECLARE, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING

STATEMENTS ARE TRUE AND CORRECT.
)

2s

o eff Jarecki

 

Dated: S 12 \z0 20

 

 

Page 2 of 2

 
